Exhibit 10.16

INTELLECTUAL PROPERTY AGREEMENT

between

BABCOCK & WILCOX mPOWER, INC.

and

BABCOCK & WILCOX POWER GENERATION GROUP, INC.

dated as of

May 29, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

     2     

Section 1.1

 

Definitions

     2     

Section 1.2

 

Interpretation

     5   

ARTICLE II

 

INTELLECTUAL PROPERTY ASSIGNMENT AND OWNERSHIP

     6     

Section 2.1

 

Assignment of Transferred Intellectual Property

     6     

Section 2.2

 

Actions; Correspondence

     7     

Section 2.3

 

Assistance by Employees; Inventor Compensation

     7     

Section 2.4

 

Reserved

     8     

Section 2.5

 

Rights Arising in the Future

     8     

Section 2.6

 

Reserved

     8     

Section 2.7

 

Certain Domain Names

     8   

ARTICLE III

 

RESERVED

     9   

ARTICLE IV

 

RESERVED

     9   

ARTICLE V

 

INTELLECTUAL PROPERTY LICENSES AND COVENANTS

     9     

Section 5.1

 

Reserved

     9     

Section 5.2

 

Reserved

     9     

Section 5.3

 

Reserved

     9     

Section 5.4

 

Licenses of Software

     9     

Section 5.5

 

Reserved

     10     

Section 5.6

 

Sublicensing; Assignability

     10     

Section 5.7

 

Restrictions on Licensor Exploitation of Intellectual Property

     10     

Section 5.8

 

Third Party Agreements; Reservation of Rights

     10     

Section 5.9

 

Maintenance of Intellectual Property

     11     

Section 5.10

 

Covenants

     11   

ARTICLE VI

 

RESERVED

     11   

ARTICLE VII

 

NO WARRANTIES

     11   

ARTICLE VIII

 

THIRD-PARTY INFRINGEMENT

     12     

Section 8.1

 

No Obligation

     12     

Section 8.2

 

Notice Regarding Infringement

     12     

Section 8.3

 

Suits for Infringement

     12   

ARTICLE IX

 

CONFIDENTIALITY

     14   

 

i



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

     15     

Section 10.1

 

Authority

     15     

Section 10.2

 

Entire Agreement

     15     

Section 10.3

 

Binding Effect; Third-Party Beneficiaries; Assignment

     15     

Section 10.4

 

Amendment

     15     

Section 10.5

 

Failure or Indulgence Not Waiver; Remedies Cumulative

     15     

Section 10.6

 

Notices

     16     

Section 10.7

 

Counterparts

     16     

Section 10.8

 

Severability

     16     

Section 10.9

 

Governing Law

     16     

Section 10.10

 

Construction

     16     

Section 10.11

 

Performance

     17   

SCHEDULES

 

Schedule 1.1(e)    SpinCo Core Field; RemainCo Core Field Schedule 1.1(i)   
Specific RemainCo Field; Specific SpinCo Field Schedule 1.1(o)    SpinCo House
Marks Schedule 2.1(a)    Transferred mPower Intellectual Property Schedule 2.7
   Certain Domain Names Schedule 3.4    RemainCo Trademarks Schedule 5.4(c)   
mPower Licensed Software

EXHIBITS

 

Exhibit A    Intellectual Property Assignment Agreements

 

ii



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY AGREEMENT

This INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”) is entered into as of
May 29, 2015 (the “Effective Date”), between Babcock & Wilcox mPower, Inc., a
Delaware corporation, (“mPower”) and Babcock & Wilcox Power Generation Group,
Inc., a Delaware corporation (“PGG”). mPower and PGG are sometimes referred to
herein individually as a “Party,” and collectively as the “Parties.” Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in Article I hereof.

RECITALS

WHEREAS, Babcock & Wilcox Enterprises, Inc., a Delaware corporation (“SpinCo”)
is a wholly owned Subsidiary of The Babcock & Wilcox Company (“RemainCo”) and
the Board of Directors of RemainCo has determined that it would be appropriate
and in the best interests of RemainCo and its stockholders for RemainCo to
separate the SpinCo Business from the RemainCo Business;

WHEREAS, in order to effectuate the foregoing, RemainCo and SpinCo intend to
enter into a Master Separation Agreement (the “Master Separation Agreement”),
which will provide, among other things, upon the terms and subject to the
conditions thereof, for the separation of the respective businesses of SpinCo
and RemainCo and the distribution of the Capital Stock of SpinCo to the public
shareholders of RemainCo (the “Distribution”) as defined in the Master
Separation Agreement as of the date set forth in the Master Separation Agreement
(the “Distribution Date”) and at the time set forth in the Master Separation
Agreement (the “Distribution Time”);

WHEREAS, as of the date of this Agreement, RemainCo is the sole owner of all the
outstanding Capital Stock (as defined below) of, inter alia, each of SpinCo and
Babcock & Wilcox Investment Company, a Delaware corporation (“BWICO”);

WHEREAS, as of the date of this Agreement, BWICO is the sole owner of all the
outstanding Capital Stock of each of Babcock & Wilcox Government & Nuclear
Operations, Inc., a Delaware corporation, mPower, Babcock & Wilcox Commercial
Power, Inc., a Delaware corporation (“CPI”) and Babcock & Wilcox Technology,
LLC, a Delaware limited liability company (“BWTI”);

WHEREAS, as of the date of this Agreement, BWTI is the sole owner of all the
outstanding Capital Stock of SoFCo-EFS Holdings, LLC, a Delaware limited
liability company;

WHEREAS, as of the date of this Agreement, CPI is the sole owner of all the
outstanding Capital Stock of each of mPower, Babcock & Wilcox Nuclear Energy,
Inc., a Delaware corporation and PGG;

WHEREAS, as of the date of this Agreement, PGG is the sole owner of all of the
outstanding Capital Stock of Diamond Power International Inc., a Delaware
corporation; which, in turn, is the sole owner of all of the outstanding Capital
Stock of (i) BWXT Foreign Holdings, LLC, a Delaware limited liability company
and (ii) B&W PGG Lux Holdings SARL, an entity formed in Luxembourg, which, in
turn, is the sole owner of all of the outstanding Capital Stock

 

1



--------------------------------------------------------------------------------

of B&W PGG Lux Finance SARL, an entity formed in Luxembourg, which, in turn, is
the sole owner of all of the outstanding Capital Stock of (i) Babcock & Wilcox
Canada, Ltd., an entity formed in Ontario, Canada, (ii) B&W PGG Luxembourg
Canada Holdings SARL, an entity formed in Luxembourg which, in turn is the sole
owner of all of the outstanding Capital Stock of Babcock & Wilcox Power
Generation Group Canada Corp., a Nova Scotia unlimited liability company and
(iii) BWXT Canada Holdings Corp., a Nova Scotia unlimited liability company;

WHEREAS, it is the intent of the Parties, in anticipation of the Distribution
and the execution of the Master Separation Agreement, that mPower convey to PGG
certain Intellectual Property rights and licenses subject to the terms and
conditions set forth in this Agreement; and

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.1:

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For this
purpose “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.

“Business Day” means a day other than a Saturday, a Sunday or a day on which the
Federal Reserve Bank of New York is closed.

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants or options (whether or not currently exercisable), participations or
other equivalents of or interests (however designated) in the equity (which
includes common stock, preferred stock and partnership, limited liability
company, joint venture interests and other ownership interests) of any entity
(excluding any debt that is convertible into, or exchangeable for, such equity).

“Confidential Information” has the meaning set forth in Section 9.2.

“Consent” means any consents, waivers or approvals from, or notification
requirements to, any third parties, including any notices or reports to be
submitted to, filings to be made with, or consents, registrations, approvals,
permits or authorizations to be obtained from, any Governmental Authority.

“Contract” means any written, oral, implied or other contract, agreement,
covenant, lease, license, guaranty, indemnity, representation, warranty,
assignment, sales order, purchase order, power of attorney, instrument or other
commitment, assurance, undertaking or arrangement that is binding on any Person
or entity or any part of its property under applicable Law.

 

2



--------------------------------------------------------------------------------

“CPI” has the meaning set forth in the recitals.

“Distribution” has the meaning set forth in the recitals.

“Distribution Date” has the meaning set forth in the recitals.

“Distribution Time” has the meaning set forth in the recitals.

“Domain Name Notice” has the meaning set forth in Section 2.7(b).

“Governmental Authority” shall mean any U.S. federal, state, local or non-U.S.
court, government, department, commission, board, bureau, agency, official or
other regulatory, administrative or governmental authority.

“Information Statement” means the information statement and any related
documentation to be provided to holders of outstanding shares of common stock,
par value $0.01 per share, of RemainCo in connection with the Distribution,
including any amendments or supplements thereto.

“Intellectual Property” means the rights associated with or arising out of any
of the following in any jurisdiction throughout the world: (i) all patents and
patent applications, together with all reissuances, divisionals, continuations,
continuations-in-part, revisions, renewals, extensions, and reexaminations
thereof, and any identified invention disclosures (“Patents”); (ii) trade secret
rights and corresponding rights in confidential information and other non-public
information (whether or not patentable), including ideas, formulas,
compositions, inventor’s notes, discoveries and improvements, know how,
manufacturing and production processes and techniques, design manuals, testing
information (including testing protocols and results), research and development
information, prototypes, inventions, invention disclosures, unpatented
blueprints, drawings, specifications, designs, plans, proposals and technical
data, business and marketing plans, market surveys, market know-how and customer
lists and information, including all tangible embodiments of the foregoing and
unregistered copyrights (“Know-How”); (iii) all registered or unregistered
copyrights, copyrightable works, rights in databases, data collections, “moral”
rights, mask works, copyright registrations, applications and extensions
therefor and corresponding rights in works of authorship (“Copyrights”);
(iv) all trademarks, service marks, logos, trade dress and trade names
indicating the source of goods or services, and other indicia of commercial
source or origin (whether registered, common law, statutory or otherwise), all
registrations and applications to register the foregoing anywhere in the world
and all goodwill associated therewith (“Trademarks”); (v) all computer software
and code, including assemblers, applets, compilers, source code, object code,
development tools, design tools, utilities, library files, user interfaces and
data, and all documentation and manuals related to such computer software and
code in any form or format, however fixed (“Software”); (vi) all internet
electronic addresses, uniform resource locators and alphanumeric designations
associated therewith and all registrations for any of the foregoing (“Domain
Names”); and (vii) any similar, corresponding or equivalent rights to any of the
foregoing anywhere in the world.

 

3



--------------------------------------------------------------------------------

“Intellectual Property Assignment Agreements” has the meaning set forth in
Section 2.1(b).

“IP Proceedings” has the meaning set forth in Section 2.3.

“Law” means any law, statute, ordinance, code, rule, regulation, order, writ,
proclamation, judgment, injunction or decree of any Governmental Authority.

“Licensed mPower Intellectual Property” means all mPower Licensed Software.

“Master Separation Agreement” has the meaning set forth in the recitals.

“mPower” the meaning set forth in the recitals.

“mPower Licensed Software” has the meaning set forth in Section 5.4(c).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a Governmental Authority or any
department, agency or political subdivision thereof.

“PGG” has the meaning set forth in the recitals.

“RemainCo Business” means any business of RemainCo and its Subsidiaries other
than the SpinCo Business.

“RemainCo Core Field” has the meaning set forth on Schedule 1.1(e).

“RemainCo Group” means RemainCo and its Subsidiaries, other than the SpinCo
Group.

“RemainCo Trademarks” means the Trademarks set forth on Schedule 3.4.

“Specific RemainCo Field” has the meaning set forth on Schedule 1.1(i).

“Specific SpinCo Field” has the meaning set forth on Schedule 1.1(i).

“SpinCo Business” means the business and operations conducted by the SpinCo
Group as of the Distribution Date, as such business and operations are described
in the Information Statement.

“SpinCo Core Field” has the meaning set forth on Schedule 1.1(e).

“SpinCo Group” means SpinCo and each Person that is a Subsidiary of SpinCo
immediately after the Distribution Time or becomes a Subsidiary of SpinCo after
the Distribution Time. For the avoidance of doubt, PGG will be a Subsidiary of
SpinCo immediately after the Distribution Time.

“SpinCo House Marks” means all Trademarks that incorporate “Babcock,” “Wilcox,”
“Babcock and Wilcox,” “Babcock & Wilcox,” “B&W,” or “B&W & HERO ENGINE DESIGN”

 

4



--------------------------------------------------------------------------------

and any translations or derivatives thereof and any terms of a confusingly
similar nature, and all goodwill embodied in the foregoing, including, without
limitation, all Trademarks set forth on Schedule 1.1(o), but expressly excluding
“BWX Technologies,” “BWXT” and “BWX”.

“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its Subsidiaries, or by such specified Person and one or more of its
Subsidiaries.

“Transfer” has the meaning set forth in Section 2.1(a).

“Transferred mPower Intellectual Property” has the meaning set forth in Schedule
2.1(a).

Section 1.2 Interpretation. In this Agreement, unless the context clearly
indicates otherwise:

(a) words used in the singular include the plural and words used in the plural
include the singular;

(b) if a word or phrase is defined in this Agreement, its other grammatical
forms, as used in this Agreement, shall have a corresponding meaning;

(c) reference to any gender includes the other gender and the neuter;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “shall” and “will” are used interchangeably and have the same
meaning;

(f) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(g) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(h) all references to a specific time of day in this Agreement shall be based
upon Eastern Standard Time or Eastern Daylight Savings Time, as applicable, on
the date in question;

(i) whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified;

(j) reference to any Article, Section or Schedule means such Article or Section
of, or such Schedule to, this Agreement, as the case may be, and references in
any Section or definition to any clause means such clause of such Section or
definition;

 

5



--------------------------------------------------------------------------------

(k) the words “this Agreement,” “herein,” “hereunder,” “hereof,” “hereto” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular Section or other provision of this Agreement;

(l) the term “commercially reasonable efforts” means efforts which are
commercially reasonable to enable a Party, directly or indirectly, to satisfy a
condition to or otherwise assist in the consummation of a desired result and
which do not require the performing Party to expend funds or assume liabilities
other than expenditures and liabilities which are customary and reasonable in
nature and amount in the context of a series of related transactions similar to
the transaction contemplated herein;

(m) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(n) reference to any Law (including statutes and ordinances) means such Law
(including any and all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(o) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement; a reference to such Person’s “Affiliates” shall be deemed to mean
such Person’s Affiliates following the Distribution and any reference to a Third
Party shall be deemed to mean a Person who is not a Party or an Affiliate of a
Party;

(p) if there is any conflict between the provisions of the main body of this
Agreement and the Schedules hereto, the provisions of the main body of this
Agreement shall control unless explicitly stated otherwise in such Schedule;

(q) the titles to Articles and headings of Sections contained in this Agreement,
in any Schedule and in the table of contents to this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of or to affect the meaning or interpretation of this Agreement; and

(r) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries and Affiliates to
take such action or refrain from taking such action, as the case may be.

ARTICLE II

INTELLECTUAL PROPERTY ASSIGNMENT AND OWNERSHIP

Section 2.1 Assignment of Transferred Intellectual Property.

(a) mPower hereby sells, assigns, conveys and transfers (the “Transfer”) to PGG
all right, title and interest, held by mPower or any member of the RemainCo
Group, in and to the

 

6



--------------------------------------------------------------------------------

Intellectual Property set forth on Schedule 2.1(a) (the “Transferred mPower
Intellectual Property”), including all right, title and interest in and to all
proceeds, causes of actions and rights of recovery against Third Parties for
past and future infringement, misappropriation, or other violation or impairment
of such Intellectual Property, except to the extent prohibited by, or requiring
any Consent under (to the extent such Consent has not been obtained), any
Contract under which mPower holds or uses such Transferred mPower Intellectual
Property. As consideration for the Transfer and for the rights and licenses
granted in Article 5 herein, PGG hereby agrees to promptly pay $500,000 to
mPower.

(b) mPower shall, and shall cause any members of the RemainCo Group as
applicable and necessary to, execute intellectual property assignment agreements
in a form substantially similar to that attached hereto as Exhibit A, as
applicable to the Transferred mPower Intellectual Property, as well as such
additional specific assignments as reasonably necessary to carry out the intent
of the Parties as set forth herein (collectively, the “Intellectual Property
Assignment Agreements”). All Transferred mPower Intellectual Property is
transferred subject to all rights granted under or in connection with agreements
related such Transferred mPower Intellectual Property existing and in force as
of the Effective Date, in each case subject to the terms and conditions
contained in each such agreement, including, without limitation, any license
agreements, any security agreements or any liens granted in and to such
Transferred mPower Intellectual Property.

(c) mPower shall deliver to PGG all Intellectual Property Assignment Agreements
contemplated herein that effectuate the assignment of Transferred mPower
Intellectual Property from mPower or any member of the RemainCo Group to PGG.
PGG shall have the sole responsibility, at its sole cost and expense, to file
such Intellectual Property Assignment Agreements and any other forms or
documents required to record such assignments, provided, however, that upon
request, mPower shall provide reasonable assistance to PGG to record an
assignment, at PGG’s sole cost and expense.

Section 2.2 Actions; Correspondence. PGG shall, in its sole discretion, pay all
fees incurred and take all actions with respect to the Transferred mPower
Intellectual Property subsequent to the Effective Date. mPower shall forward to
PGG or its designee copies of all files related to and correspondence received
from any Governmental Authority regarding the Transferred mPower Intellectual
Property.

Section 2.3 Assistance by Employees; Inventor Compensation. Each Party agrees
that it shall make available to the other Party the services of its employees
and contractors reasonably necessary to assist the other Party with the
prosecution of, and other patent or trademark office proceedings (e.g., reissue,
reexamination, interference, inter partes review, post-grant review,
supplemental examination, and other similar proceedings) regarding the other
Party’s Patents, Trademarks and other Intellectual Property (collectively, “IP
Proceedings”). Each Party agrees to reasonably make available to the other Party
(i) inventors and other reasonably necessary persons employed by it for the
other Party’s reasonable needs regarding execution of documents, interviews,
declarations and testimony, and (ii) documents, materials and information for
the other Party’s reasonable good faith needs regarding such IP Proceedings. The
Party involved in the IP Proceedings shall be responsible for the actual and
reasonable out-of-pocket expenses associated with such assistance, expressly
excluding the value of the time of the other Party’s

 

7



--------------------------------------------------------------------------------

personnel. Each Party will be responsible for providing inventor incentive
compensation to its employees under its own internal policies. No Party shall
have any obligation to provide any inventor incentive compensation to an
employee of the other Party except as required by law.

Section 2.4 Reserved.

Section 2.5 Rights Arising in the Future.

(a) As between mPower and PGG, unless otherwise agreed in writing by PGG or any
member of the SpinCo Group and mPower or any member of the RemainCo Group, any
and all Intellectual Property created, conceived, or actually reduced to
practice by or on behalf of PGG or any member of the SpinCo Group after the
Distribution Date, including, without limitation, any improvements or
modifications to any Licensed mPower Intellectual Property, shall belong solely
and exclusively to PGG and neither mPower nor any member of the RemainCo Group
shall have any right, title or interest in or to such Intellectual Property. PGG
shall have no obligation to notify mPower or any member of the RemainCo Group of
any such improvements or modifications or to disclose or license any such
improvements or modifications to mPower or any member of the RemainCo Group.

(b) As between mPower and PGG, unless otherwise agreed in writing by mPower or
any member of the RemainCo Group and PGG or any member of the SpinCo Group, any
and all Intellectual Property created, conceived, or actually reduced to
practice by or on behalf of mPower or any member of the RemainCo Group after the
Distribution Date, including, without limitation, any improvements or
modifications to any Licensed mPower Intellectual Property, shall belong solely
and exclusively to mPower and neither PGG nor any member of the SpinCo Group
shall have any right, title or interest in or to such Intellectual Property.
mPower shall have no obligation to notify PGG or any member of the SpinCo Group
of any such improvements or modifications or to disclose or license any such
improvements or modifications to PGG or any member of the SpinCo Group.

Section 2.6 Reserved.

Section 2.7 Certain Domain Names.

(a) PGG and mPower acknowledge and agree that certain Domain Names, set forth on
Schedule 2.7(a), which encompass both SpinCo House Marks and RemainCo
Trademarks, will be owned by PGG as of the Distribution Date. Notwithstanding
the foregoing, PGG does not have any right, title or interest in or to any
RemainCo Trademarks and, other than as expressly set forth in this Agreement,
does not have a license to use such RemainCo Trademarks. With respect to the
Domain Names set forth on Schedule 2.7(a), PGG shall (i) maintain current
registrations for such Domain Names on a perpetual basis (subject to
Section 2.7(b)) at PGG’s cost, including paying all applicable fees; (ii) not
use such Domain Names or permit any member of the SpinCo Group or any Third
Party to use such Domain Names for any purpose, without the express written
consent of mPower; and (iii) not transfer, convey, sell, or otherwise assign any
right, title and interest in or to such Domain Names to any Third Party without
the express written consent of mPower, except that no consent is required in
connection with the sale of all or substantially all of the SpinCo Business or a
change in control (provided that in the event of

 

8



--------------------------------------------------------------------------------

the foregoing, any successor in interest must agree in writing to comply with
the obligations set forth in this Section 2.7) or in connection with granting
security interests or associated liens to lenders or agents therefor in the
ordinary course of business.

(b) In the event that PGG desires to cease maintaining the registration for any
Domain Name set forth on Schedule 2.7(a), PGG shall notify mPower of such
determination in writing no fewer than ninety (90) days in advance of the
earlier of the expiration of the registration of such Domain Name or the date of
PGG’s desired termination of such registration (the “Domain Name Notice”). Upon
receipt of the Domain Name Notice, mPower shall have the option to acquire the
applicable Domain Name from PGG at no cost to mPower and shall notify PGG within
thirty (30) days of its desire to elect the option or decline the option. In the
event that mPower elects the foregoing option, PGG will take all necessary steps
to assign, transfer and convey the Domain Name and applicable registration to
mPower and, as of the date of transfer, the maintenance of such Domain Name
shall be within mPower’s sole discretion. In the event that mPower declines the
foregoing option, PGG shall be permitted to cease maintaining the registration
for the applicable Domain Name, provided that if PGG does not cease the
maintenance, the provisions of this Section 2.7 still apply in their entirety.

ARTICLE III

RESERVED.

ARTICLE IV

RESERVED.

ARTICLE V

INTELLECTUAL PROPERTY LICENSES AND COVENANTS

Section 5.1 Reserved.

Section 5.2 Reserved.

Section 5.3 Reserved.

Section 5.4 Licenses of Software.

(a) Reserved.

(b) Reserved

(c) mPower hereby grants to PGG a perpetual, irrevocable, exclusive,
royalty-free, worldwide right and license with the right to grant sublicenses
(solely as set forth in Section 5.6), to use the Software set forth on
Schedule 5.4(c) (“mPower Licensed Software”) for the continued operation of the
SpinCo Business and any future extensions of the SpinCo Business in the SpinCo
Core Field; provided, however, the foregoing license shall not extend to
(i) mPower Licensed Software licensed by mPower or any other member of the
RemainCo Group if and to

 

9



--------------------------------------------------------------------------------

the extent the licensing of same to PGG would constitute a breach of an
agreement with any Third Party executed prior to the Effective Date or result in
any expense to mPower or any member of the RemainCo Group for payments to such
Third Party or (ii) any intellectual property not owned by one or more members
of the RemainCo Group, or as to which no member of the RemainCo Group has the
right to grant sublicenses, as of the Effective Date. The foregoing license
includes the right to use, modify, and reproduce in source code and object code
for such mPower Licensed Software. To the extent not already in the possession
of PGG, mPower will provide PGG with a copy of all object code and source code
for the mPower Licensed Software and all associated documentation, including,
without limitation, all validation and other documentation, within 120 days of
the Distribution Date.

Section 5.5 Reserved.

Section 5.6 Sublicensing; Assignability.

(a) The foregoing licenses shall be assignable in whole or in part only (i) to
any Affiliate or (ii) to the extent the licensee transfers to a Third Party all
or substantially all of the assets of the business to which such the Licensed
mPower Intellectual Property, as applicable, relates.

(b) PGG may sublicense the Licensed mPower Intellectual Property to Affiliates
of PGG, even if they become Affiliates after the Distribution Date, solely
within the scope of its licenses in Article 5, provided that such sublicense
shall only be effective for such time as such entity remains an Affiliate of
PGG, subject to Section 5.6(a)(ii). PGG may, and may permit its sublicensees to,
sublicense erection and arrangement drawings; form, fit, and function drawings;
and product and installation/erection specifications based upon the Licensed
mPower Intellectual Property to: (i) customers to enable them to use, operate,
maintain and repair the equipment, services or other deliverables which
incorporate or are derived from the Licensed mPower Intellectual Property and
which were sold to them by PGG or its sublicensees; and (ii) to contractors,
subcontractors and others to enable them to manufacture, erect, install,
service, repair and maintain those products to which the license set forth in
Article 5 relate.

Section 5.7 Restrictions on Licensor Exploitation of Intellectual Property.

(a) mPower (i) shall not use or exploit the Licensed mPower Intellectual
Property in the SpinCo Core Field and (ii) shall not, and shall not permit any
member of the RemainCo Group to, license, provide or otherwise grant to any
Third Party the right to use, exploit or access any Licensed mPower Intellectual
Property in the SpinCo Core Field.

Section 5.8 Third Party Agreements; Reservation of Rights.

(a) All licenses granted herein are expressly made only subject to, and only to
the extent permissible under, all pre-existing rights, obligations and
restrictions contained in any existing agreements related to the applicable
Intellectual Property licensed herein, including, without limitation, licenses
or other rights existing in Third Parties granted by PGG or mPower and/or their
sublicensees in existing license agreements, applicable agreements in existence
between members of the RemainCo Group and the United States Department of
Energy, applicable agreements in existence between members of the SpinCo Group
and the United States Department of Energy and all existing security agreements
and liens in place in connection with such licensed Intellectual Property.

 

10



--------------------------------------------------------------------------------

(b) Except for the limited rights granted in this Agreement in connection with
the Licensed mPower Intellectual Property, including, without limitation, the
rights and obligations arising out of or related to Section 5.10, mPower
reserves to itself all right, title and interest in and to the Licensed mPower
Intellectual Property. Without limiting the foregoing, for purposes of clarity,
as between mPower and PGG, mPower retains all rights in and to, and to use and
exploit, and including without limitation the right to make, have made, use,
lease, sell, offer for sale, and import, and use, reproduce, prepare derivative
works of, distribute copies, perform and display products and services which
utilize or embody such Licensed mPower Intellectual Property in the RemainCo
Core Field.

Section 5.9 Maintenance of Intellectual Property.

(a) mPower shall not have, nor shall any member of the RemainCo Group have, any
obligation to maintain the pendency, subsistence, validity, enforceability or
confidentiality of any Licensed mPower Intellectual Property. mPower may, and
may permit an applicable member of the RemainCo Group to, discontinue
maintenance, abandon or dedicate to the public any Licensed mPower Intellectual
Property.

Section 5.10 Covenants.

(a) mPower hereby covenants not to sue PGG under any mPower Licensed Software,
including, for infringement or misappropriation based upon any action that
occurs in connection with the continued operation of the SpinCo Business and any
future extensions of the SpinCo Business in any field other than the RemainCo
Core Field after the Distribution Date. The foregoing covenant shall extend to
any permitted assignees or sublicensees of PGG hereunder. mPower further
covenants to impose the obligations set forth in this Section 5.10(a) on any
subsequent Third Party or Affiliate to whom mPower may sell, transfer, convey or
otherwise assign any of the foregoing Intellectual Property and shall ensure
that any such Person agrees, in writing, to be bound by the covenants and
obligations set forth herein.

ARTICLE VI

RESERVED.

ARTICLE VII

NO WARRANTIES.

Except as expressly set forth in this Agreement, PGG and mPower understand and
agree that mPower is not making any representation or warranty of any kind
whatsoever, express or implied, to PGG or any member of the SpinCo Group in any
way as to the SpinCo Business, the Transferred mPower Intellectual Property or
the Licensed mPower Intellectual Property. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING THE TRANSFERS AND LICENSES REFERRED TO IN THIS AGREEMENT
(INCLUDING PRIOR TRANSFERS) HAVE BEEN, OR WILL BE, MADE WITHOUT ANY
REPRESENTATION OR

 

11



--------------------------------------------------------------------------------

WARRANTY OF ANY NATURE, EXPRESS OR IMPLIED, AT COMMON LAW, BY STATUTE OR
OTHERWISE, RELATING TO (A) THE VALUE OR FREEDOM FROM ENCUMBRANCE OF, ANY ASSETS
OR INTELLECTUAL PROPERTY, (B) THE CONDITION OR SUFFICIENCY OF ANY ASSETS OR
INTELLECTUAL PROPERTY (INCLUDING ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, MARKETABILITY, TITLE, VALUE,
FREEDOM FROM ENCUMBRANCE OR OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, OR
THE PRESENCE OR ABSENCE OF ANY HAZARDOUS MATERIALS IN OR ON, OR DISPOSED OR
DISCHARGED FROM, SUCH ASSETS), (C) THE NON-INFRINGEMENT OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY, (D) ANY OTHER MATTER CONCERNING
ANY ASSETS OR INTELLECTUAL PROPERTY (E) AS TO THE LEGAL SUFFICIENCY TO CONVEY
TITLE TO ANY ASSETS OR INTELLECTUAL PROPERTY OR (F) THAT THE LICENSOR HAS ANY
RIGHTS OR TITLE AT ALL IN OR TO ANY INTELLECTUAL PROPERTY. WITHOUT LIMITING THE
FOREGOING, MPOWER AND PGG HEREBY ACKNOWLEDGE AND AGREE THAT ALL INTELLECTUAL
PROPERTY TRANSFERRED OR LICENSED PURSUANT TO THIS AGREEMENT AND ALL INTELLECTUAL
PROPERTY INCLUDED IN PRIOR TRANSFERS ARE BEING OR WERE LICENSED OR TRANSFERRED
“AS IS, WHERE IS.”

ARTICLE VIII

THIRD-PARTY INFRINGEMENT

Section 8.1 No Obligation. No Party shall have any obligation to institute or
maintain any action or suit against any Third Party for infringement or
misappropriation of any Intellectual Property licensed hereunder, or to defend
any action or suit brought by a Third Party which challenges or concerns the
validity of any such Intellectual Property or which claims that any Intellectual
Property licensed to the other Party infringes or constitutes misappropriation
of the Intellectual Property rights of any Third Party.

Section 8.2 Notice Regarding Infringement. Each Party shall promptly notify the
other Party in writing upon learning that a Third Party may potentially be
infringing, misappropriating or otherwise violating any Intellectual Property
licensed under this Agreement, which notice shall set forth in reasonable detail
the identity of the suspected infringer and nature of suspected infringement.

Section 8.3 Suits for Infringement.

(a) Licensed mPower Intellectual Property.

(i) With respect to any Licensed mPower Intellectual Property to which mPower
has granted PGG an exclusive license hereunder, as between mPower and PGG,
mPower shall have the first right to initiate, prosecute and control any action
or proceeding to restrain infringement or misappropriation of such Licensed
mPower Intellectual Property in the SpinCo Core Field, and, for purposes of
clarity, the sole and exclusive right to initiate, prosecute and control such
proceedings in the RemainCo Core Field and in any field other than the SpinCo

 

12



--------------------------------------------------------------------------------

Core Field. mPower shall provide prompt written notice to PGG of any
determination to initiate, prosecute and control any such action or proceeding
in the SpinCo Core Field. PGG, as the exclusive licensee, agrees to be joined as
a party if necessary to prosecute the action or proceeding, and shall provide
all reasonable cooperation, including any necessary use of their name, required
to prosecute such action or proceeding. In such instance, mPower shall control
any such action or proceeding and negotiations for its settlement and compromise
and shall have sole discretion regarding the settlement or compromise thereof.
In connection with the foregoing, PGG may, at its option, elect to assume and
pay its and mPower’s out-of-pocket costs incurred in connection with such
litigation or proceeding undertaken by mPower, including, without limitation,
attorney’s fees. PGG will provide prompt written notice to mPower, in any event
no later than thirty (30) after receipt of mPower’s notice of its determination
to initiate, prosecute and control such action or proceeding in the SpinCo Core
Field, of its determination to elect to assume and pay the applicable costs or
to decline to pay assume and pay the applicable costs. In the event PGG does not
elect to assume and pay the costs associated with mPower’s initiation,
prosecution and control of such action or proceeding in the SpinCo Core Field,
mPower shall assume and pay its and PGG’s out-of-pocket costs incurred in
connection with such litigation or proceeding undertaken by mPower, including,
without limitation, attorney’s fees. Any recovery obtained as a result of such
proceeding in the SpinCo Core Field shall be retained by (i) PGG in the event
that PGG assumed and paid the applicable costs of the litigation or proceeding
or (ii) mPower in the event that mPower assumed and paid the applicable costs of
the litigation or proceeding in accordance with this Section 8.3(a)(i).

(ii) If mPower does not exercise its right to enforce any applicable Licensed
mPower Intellectual Property in the SpinCo Core Field, mPower shall provide
notice to that effect to PGG and, as between mPower and PGG, PGG shall have the
right to initiate, prosecute and control any action or proceeding to restrain
infringement or misappropriation of such Licensed mPower Intellectual Property
in the SpinCo Core Field. PGG shall provide prompt written notice to mPower of
any determination to initiate, prosecute and control any such action or
proceeding in the SpinCo Core Field. mPower, as the owner and licensor, agrees
to be joined as a party if necessary to prosecute the action or proceeding, and
shall provide all reasonable cooperation, including any necessary use of their
name, required to prosecute such action or proceeding. In connection with the
foregoing, PGG shall assume and pay its and mPower’s out-of-pocket costs
incurred in connection with any litigations or proceedings described above,
including, without limitation, attorney’s fees. Any recovery obtained as a
result of such proceeding related to infringement or misappropriation in the
SpinCo Core Field shall be retained by PGG.

(iii) In the event that a Third Party may potentially be infringing,
misappropriating or otherwise violating any Licensed mPower Intellectual
Property in both the SpinCo Core Field and the RemainCo Core Field, PGG and
mPower will meet and confer in good faith regarding the manner in which to
respond to such infringement in the SpinCo Core Field and RemainCo Core Field
collectively, provided, however, that the foregoing does not limit the rights
set forth in Section 8.3(a)(i) or Section 8.3(a)(ii).

 

13



--------------------------------------------------------------------------------

ARTICLE IX

CONFIDENTIALITY

Section 9.1 mPower and PGG shall hold and shall cause the members of the
RemainCo Group and the SpinCo Group, respectively, to hold, and shall each cause
their respective officers, employees, agents, consultants and advisors to hold,
in strict confidence and not to disclose or release without the prior written
consent of the other Party, any and all Confidential Information (as defined
herein) of such other Party or the members of its Group; provided, that the
Parties may disclose, or may permit disclosure of, such Confidential Information
(i) to their respective auditors, attorneys, financial advisors, bankers and
other appropriate consultants and advisors who have a need to know such
information and are informed of their obligation to hold such information
confidential to the same extent as is applicable to the Parties and in respect
of whose failure to comply with such obligations, mPower or PGG, as the case may
be, will be responsible or (ii) to the extent any member of the RemainCo Group
or the SpinCo Group is compelled to disclose any such Confidential Information
by judicial or administrative process or, in the opinion of legal counsel, by
other requirements of Law. Notwithstanding the foregoing, in the event that any
demand or request for disclosure of Confidential Information is made pursuant to
clause (ii) above, mPower or PGG, as the case may be, shall promptly notify the
other of the existence of such request or demand and shall provide the other a
reasonable opportunity to seek an appropriate protective order or other remedy,
which both Parties will cooperate in seeking to obtain. In the event that such
appropriate protective order or other remedy is not obtained, the Party who is
being compelled to disclose (or whose Group member is being compelled to
disclose) shall, and shall cause the applicable members at its Group to,
furnish, or cause to be furnished, only that portion of such Confidential
Information that is legally required to be disclosed.

Section 9.2 As used in this Article 9, “Confidential Information” shall mean all
proprietary, technical or proprietary, operational information (including
Know-How and proprietary information relating to the ages, birth dates, social
security numbers, health-related matters or other confidential matters
concerning employees or former employees) of one Party or members of its Group
which, prior to or following the Distribution Time, has been disclosed by mPower
or members of the RemainCo Group, on the one hand, or PGG or members of the
SpinCo Group, on the other hand, to, or otherwise has come into the possession
of, the other Group, including pursuant to the technical assistance and
technology transfer provisions of Article VI hereof or any other provision of
this Agreement (except to the extent that such information can be shown to have
been (a) in the public domain through no fault of such Party (or, in the case of
mPower, any other member of the RemainCo Group or, in the case of PGG, any other
member of the SpinCo Group) or (b) later lawfully acquired from other sources by
the Party (or, in the case of mPower, such member of the RemainCo Group or, in
the case of PGG, such member of the SpinCo Group) to which it was furnished;
provided, however, in the case of (b) that such sources did not provide such
information in breach of any confidentiality obligations), or (c) independently
developed by employees or agents of such Party who had no access, direct or
indirect, to such information provided by the other Party.

(a) Each Party shall use the Confidential Information only as permitted pursuant
to this Agreement and shall not disclose any Confidential Information to any
Third Party unless

 

14



--------------------------------------------------------------------------------

permitted pursuant to this Agreement. Each Party shall exercise the same degree
of care to protect and maintain the confidentiality of the Confidential
Information received from the other Party hereunder (but no less than a
reasonable degree of care) as they take to preserve confidentiality for their
own similar information. Without limiting the foregoing, each Party will take
commercially reasonable efforts to implement and maintain comprehensive security
protocols to protect and maintain the confidentiality of the Confidential
Information received from the other Party hereunder, including, without
limitation, implementing administrative, technical, digital, electronic and
physical security strategies and access restrictions to protect Confidential
Information.

ARTICLE X

MISCELLANEOUS

Section 10.1 Authority. Each of the Parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it has been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement to be
executed and delivered on or prior to the Effective Date, and (d) this Agreement
is legal, valid and binding obligations, enforceable against it in accordance
with their respective terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally and general equity principles.

Section 10.2 Entire Agreement. This Agreement and the Schedules referenced
herein or therein or attached hereto or thereto, constitute the entire agreement
and understanding between the Parties with respect to the subject matter hereof
and supersedes all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof.

Section 10.3 Binding Effect; Third-Party Beneficiaries; Assignment. Except as
expressly set forth in Section 5.10 and except for the Affiliates of the
Parties, which are intended to be third party beneficiaries hereunder, this
Agreement does not and is not intended to confer any rights or remedies upon any
Person other than the Parties. This Agreement shall inure to the benefit of and
be binding upon the Parties and their respective successors and permitted
assigns. This Agreement may not be assigned by either Party, except with the
prior written consent of the other Party.

Section 10.4 Amendment. No change or amendment may be made to this Agreement
except by an instrument in writing signed on behalf of both of the Parties.

Section 10.5 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of either Party in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement contained
herein, nor shall any single or partial exercise of any such right preclude
other or further exercise thereof or of any other right. All rights and remedies
existing under this Agreement or the Schedules attached hereto are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

 

15



--------------------------------------------------------------------------------

Section 10.6 Notices. Unless otherwise expressly provided herein, all notices,
claims, certificates, requests, demands and other communications hereunder shall
be in writing and shall be deemed to be duly given (i) when personally delivered
or (ii) if mailed by registered or certified mail, postage prepaid, return
receipt requested, on the date the return receipt is executed or the letter is
refused by the addressee or its agent or (iii) if sent by overnight courier
which delivers only upon the signed receipt of the addressee, on the date the
receipt acknowledgment is executed or refused by the addressee or its agent or
(iv) if sent by facsimile or electronic mail, on the date confirmation of
transmission is received (provided that a copy of any notice delivered pursuant
to this clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)),
addressed to the attention of the addressee’s General Counsel at the address of
its principal executive office or to such other address or facsimile number for
a Party as it shall have specified by like notice.

Section 10.7 Counterparts. This Agreement, including the Schedules and Exhibits
hereto and the other documents referred to herein, may be executed in multiple
counterparts, each of which when executed shall be deemed to be an original but
all of which together shall constitute one and the same agreement.

Section 10.8 Severability. If any term or other provision of this Agreement or
the Schedules attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

Section 10.9 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive laws of the State of Delaware,
without regard to any conflicts of law provisions thereof that would result in
the application of the laws of any other jurisdiction.

Section 10.10 Construction. This Agreement shall be construed as if jointly
drafted by PGG and mPower and no rule of construction or strict interpretation
shall be applied against either Party. The Parties represent that this Agreement
is entered into with full consideration of any and all rights which the Parties
may have. The Parties have relied upon their own knowledge and judgment and upon
the advice of the attorneys of their choosing. The Parties have had access to
independent legal advice, have conducted such investigations they and their
counsel thought appropriate, and have consulted with such other independent
advisors as they and their counsel deemed appropriate regarding this Agreement
and their rights and asserted rights in connection therewith. The Parties are
not relying upon any representations or statements made by any other Party, or
such other Party’s employees, agents, representatives or attorneys, regarding
this Agreement, except to the extent such representations are expressly set
forth or incorporated in this Agreement. The Parties are not relying upon a
legal duty, if one

 

16



--------------------------------------------------------------------------------

exists, on the part of the other Party (or such other Party’s employees, agents,
representatives or attorneys) to disclose any information in connection with the
execution of this Agreement or its preparation, it being expressly understood
that neither Party shall ever assert any failure to disclose information on the
part of the other Party as a ground for challenging this Agreement.

Section 10.11 Performance. Each Party shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary or Affiliate of such Party.

[INTENTIONALLY LEFT BLANK]

 

17



--------------------------------------------------------------------------------

WHEREFORE, the Parties have signed this Agreement effective as of the date first
set forth above.

 

BABCOCK & WILCOX mPOWER, INC By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Vice President and Treasurer BABCOCK & WILCOX
POWER GENERATION GROUP, INC. By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

Schedule 1.1(e)

SpinCo Core Field; RemainCo Core Field

SpinCo Core Field means:

 

1. Ownership and/or operation of power generation facilities fired with
combustible fossil fuels (e.g., coal, coal slurry, oil or natural gas), biomass,
municipal solid waste or concentrated solar energy through tower based solar
thermal conversion systems, in each case for the provision of power, other than
maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

2. Design, development, research, engineering, procurement, fabrication,
analysis, manufacture, construction, installation, supply, marketing, sale,
lease, rent, commissioning, training, delivery, inspection, testing of, support,
operations, inspection, maintenance, upgrade, repair, refurbishment, rebuilding,
replacement, modification, repowering/fuel switching, relocation, localization,
or other services, including project management, construction project management
or consultation, plant, system or component licensing, siting support or
consultation, environmental, safety, health, laboratory analysis, engineering
studies, field engineering services, nondestructive testing, evaluation or
analytical services, metallographic analysis, consulting services,
troubleshooting, failure analysis, cleaning, upgrading, tooling, or
decommissioning related to:

 

  (a). Fired steam generators encompassing fossil fuel boilers which are fueled
by combustible fossil fuels (e.g., coal, coal slurry, oil or natural gas) or
support subsystems, equipment or components thereof, including fuel drying, fuel
feed, pulverizers, burners, combustion systems, grates, pressure parts, air
heaters, fans, boiler cleaning systems, ash systems, valves, controls &
diagnostics, oxycombustion systems, condensing heat exchangers used in
connection with such fired steam generators, other than maintenance and
operation services performed as part of overall facility operation and
management contracts for domestic or foreign government agencies or entities
(including but not limited to NNSA, NASA, DOD, DOE, as well as United Kingdom
NDA or MOD sites).

 

  (b). Fired steam generators encompassing waste fuel boilers which are fueled
by combustible waste fuels (e.g., carbon monoxide, biomass, black liquor,
municipal solid waste (MSW) or refuse-derived fuel (RDF)) or support subsystems,
equipment or components thereof, including fuel drying, fuel feed, pulverizers,
burners, combustion systems, grates, pressure parts, air heaters, fans, boiler
cleaning systems, ash systems, valves, controls & diagnostics, oxycombustion
systems, condensing heat exchangers used in connection with such fired steam
generators, other than maintenance and operation services performed as part of
overall facility operation and management contracts for domestic or foreign
government agencies or entities (including but not limited to NNSA, NASA, DOD,
DOE, as well as United Kingdom NDA or MOD sites).



--------------------------------------------------------------------------------

  (c). Gasifier systems which partially convert fossil or waste fuels (e.g.,
coal, oil, natural gas or biomass) to syngas and support subsystems, equipment
or components thereof, including fuel drying, fuel feed, pulverizers, burners,
combustion systems, gasifiers, heat exchangers used in connection with such
gasifier systems, pressure parts, boiler cleaning systems, ash systems, valves,
controls & diagnostics, other than maintenance and operation services performed
as part of overall facility operation and management contracts for domestic or
foreign government agencies or entities (including but not limited to NNSA,
NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

 

  (d). Tower-based solar thermal conversion systems which are enabled by solar
energy and support subsystems, equipment or components thereof, including
receiver system, pressure parts, molten salt or particle systems (e.g., heat
exchangers specifically for tower-based solar thermal conversion systems enabled
by solar energy or associated pumps or tanks), valves, controls or diagnostics,
other than maintenance and operation services performed as part of overall
facility operation and management contracts for domestic or foreign government
agencies or entities (including but not limited to NNSA, NASA, DOD, DOE, as well
as United Kingdom NDA or MOD sites).

 

  (e). The following specific unfired heat exchangers Turbine Exhaust Gas
boilers (10K2), Heat Recovery Steam Generation Boilers (10K22), Water Tube Waste
Heat Boilers Two Drum (Stirling Types) (1K4), 3 Drum Waste Heat Recovery Boiler
(1K4), Water Tube Waste Heat “H” Stirling Boiler (1K4), Water Tube Long Drum
(LD) boiler (1K4), CO boiler (1K26), Waste Heat (WH) (1K4), Oxygen Convertor
Hoods (1K44), Gas Tube (FT) boilers (1K46), FM boilers (1K239), FO boilers
(1K2311), Struthers Wells type EOR boiler as defined by the existing specific
referenced design standards, or support subsystems, equipment or components
thereof, including pressure parts, cleaning systems, valves, controls or
diagnostics, other than maintenance and operation services performed as part of
overall facility operation and management contracts for domestic or foreign
government agencies or entities (including but not limited to NNSA, NASA, DOD,
DOE, as well as United Kingdom NDA or MOD sites).

 

  (f). Chemical looping conversion systems which are fueled by combustible
fossil fuels (e.g., coal, coal slurry, oil or natural gas) and which produce an
energy output of steam, CO2, H2 or syngas or support subsystems, equipment or
components thereof, including fuel feed, pulverizers, reactors, pressure parts,
air heaters, fans, boiler cleaning systems, ash systems, valves, controls or
diagnostics, other than maintenance and operation services performed as part of
overall facility operation and management contracts for domestic or foreign
government agencies or entities (including but not limited to NNSA, NASA, DOD,
DOE, as well as United Kingdom NDA or MOD sites).

 

  (g). Pulverized coal injection systems for use in connection with steel
production or support subsystems, equipment or components thereof, including
pulverizers, pressurization systems, tanks, valves, controls or diagnostics,
other than maintenance and operation services performed as part of overall
facility operation and management contracts for domestic or foreign government
agencies or entities (including but not limited to NNSA, NASA, DOD, DOE, as well
as United Kingdom NDA or MOD sites).



--------------------------------------------------------------------------------

  (h). Heat transfer surface cleaning systems and support subsystems, equipment
and components thereof (other than said systems related to or utilized in
connection with nuclear fueled systems and expressly excluding nuclear steam
generators), including sootblowers (air, steam, water or sonic), related valve
or piping systems, sprayers, controls (basic, intelligent) or diagnostics, other
than maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (i). Ash handling systems or support subsystems, equipment or components
thereof, including mechanical conveyors (wet or dry), pneumatic conveyors (wet,
dry, dilute, or dense phase), ash conditioning, tanks, valves, specialty piping,
controls or diagnostics, other than maintenance and operation services performed
as part of overall facility operation and management contracts for domestic or
foreign government agencies or entities (including but not limited to NNSA,
NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

 

  (j). Industrial pulverizer or grinding equipment systems or support subsystems
(other than said systems or support subsystems related to or utilized in
connection with nuclear fuel manufacturing or processing), other than
maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (k). Drying and/or coating systems utilizing continuous and/or batch flow
dryer/oven equipment for industrial processes, including but not limited to
various production lines (e.g., roll fed, sheet fed, coating, drying or web
handling), dryers and/or ovens (e.g., air flotation dryers or ovens, roll
support dryers, infrared dryers, ultraviolet dryers, microwave or radio
frequency), coating line auxiliary equipment, festoon and catenary style ovens,
valves and material handling systems, other than maintenance and operation
services performed as part of overall facility operation and management
contracts for domestic or foreign government agencies or entities (including but
not limited to NNSA, NASA, DOD, DOE, as well as United Kingdom NDA or MOD
sites).

 

  (l). Utility emissions control systems used in connection with combustion
power generation systems, which are designed to remove nitrogen oxides (e.g.,
SCR or SNCR), sulfur oxides (e.g., WFGD, SDA, CDS, DSI, or others), particulates
(e.g., dry ESP, wet ESP, fabric filter or cyclonic), carbon dioxide (e.g.,
scrubber systems), hydrocarbons, or air toxics (e.g., Sb, Be, Cd, Cr, Co, Pb,
Mn, Ni, (SO2)3, HF, Hg, P, Se, Cd, As, or HCl (or other acid gases)), HAPS,
dioxins, furans or others) and/or subsequent energy or waste recovery or
associated subsystems, equipment or components thereof, including valves, other
than maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (m).

Wastewater treatment systems (i) that process wastewater derived from combustion
power generation and municipal solid waste (“MSW”) systems, including



--------------------------------------------------------------------------------

  without limitation FGD dewatering systems or zero liquid discharge (ZLD)
systems, or associated subsystems, equipment or components thereof, including
valves or (ii) that process wastewater as part of or ancillary to the systems
set forth in SpinCo Core Field 2(k), 2(l) or 2(n), in each case other than
maintenance and operation services performed as part of overall facility
operation and management contracts for domestic or foreign government agencies
or entities (including but not limited to NNSA, NASA, DOD, DOE, as well as
United Kingdom NDA or MOD sites).

 

  (n). Industrial emission control, gas cleaning and/or conditioning, or liquids
purification and/or recovery systems (other than said systems set forth in
RemainCo Core Field 1(m)), including SCR, SNCR, WFGD, SDA, CDS, DSI, other
scrubbers, dry ESP, wet ESP, fabric filter, cyclonic, solvent recovery systems,
biological abatement systems, solvent distillation systems (including waste
water treatment), evaporative gas conditioning and cooling systems or
regenerative thermal (and other) oxidation systems or associated
subsystems, equipment or components thereof, including valves, for the removal
of nitrogen oxides, sulfur oxides, particulates, carbon dioxide, hydrocarbons,
or air toxics (e.g., Sb, Be, Cd, Cr, Co, Pb, Mn, Ni, (SO2)3, HF, Hg, P, Se, As,
Cd, HCl (or other acid gases)), HAPS, dioxins, furans, others) and/or subsequent
energy or waste recovery, other than maintenance and operation services
performed as part of overall facility operation and management contracts for
domestic or foreign government agencies or entities (including but not limited
to NNSA, NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

 

  (o). Hybrid power generation systems or associated equipment where renewable
energy sources are combined with a combustible fossil fuel (e.g., coal, coal
slurry, oil or natural gas) or combustible waste fuel (e.g., carbon monoxide,
biomass, black liquor, MSW or RDF) primary energy source, other than maintenance
and operation services performed as part of overall facility operation and
management contracts for domestic or foreign government agencies or entities
(including but not limited to NNSA, NASA, DOD, DOE, as well as United Kingdom
NDA or MOD sites).

 

3. Engineering procurement, construction, installation, supply, lease,
commissioning, training, delivery, inspection, testing of, support, operations,
maintenance, upgrade, repair, refurbishment, rebuilding, replacement,
modification, relocation, project management, construction management, technical
advice, construction consultation, siting support or consultation, environmental
services or consultation, safety, health, troubleshooting, cleaning, upgrading
and tooling of balance of plant for power generation facilities fired with
combustible fossil fuels (e.g., coal, coal slurry, oil or natural gas) and pulp
and paper facilities, other than maintenance and operation services performed as
part of overall facility operation and management contracts for domestic or
foreign government agencies or entities (including but not limited to NNSA,
NASA, DOD, DOE, as well as United Kingdom NDA or MOD sites).

RemainCo Core Field means:

 

1.

Design, development, research, engineering, procurement, fabrication, analysis,
manufacture, construction, installation, supply, marketing, sale, lease, rent,
commissioning, training, delivery, inspection, testing of, support, operations,
inspection, maintenance, upgrade, repair,



--------------------------------------------------------------------------------

  refurbishment, rebuilding, replacement, modification, repowering/fuel
switching, relocation, localization, or other services, including project
management, construction project management or consultation, plant, system or
component licensing, siting support or consultation, environmental, safety,
health, laboratory analysis, engineering studies, field engineering services,
nondestructive testing, evaluation or analytical services, metallographic
analysis, consulting services, troubleshooting, failure analysis, cleaning,
upgrading, tooling, or decommissioning, related to:

 

  (a). Nuclear facilities and nuclear reactor plants, nuclear reactor systems,
nuclear reactors, including all thermal reactors (including all heavy-water and
light-water reactors), all water cooled reactors, all liquid metal cooled
reactors (including sodium cooled reactors), gas cooled reactors (including
helium, carbon dioxide and nitrogen) and molten salt reactors, breeder reactors,
traveling wave reactors, high temperature reactors, small modular nuclear
reactors, medical isotope reactors and components thereof and all Generation I,
Generation II, Generation III and all advanced reactors, including and
Generation IV reactors and iterations thereof regardless of design, and hybrid
power generation systems and associated equipment where renewable energy sources
are combined with a nuclear primary energy source.

 

  (b). Support systems and subsystems, equipment and components of nuclear
systems and nuclear reactors, including, reactor coolant systems, reactor
protection, control and instrumentation systems, reactor auxiliary and safety
systems, balance of plant systems, reactor vessel closure heads, reactor and
other pressure vessels and internals, reactor coolant pumps, stators and motors,
reactor fuel channels, feeders and related components, steam generators, reactor
control rod drive mechanisms and other reactor electro-mechanical equipment and
controls therefore, specialized tooling and inspection systems, heat exchangers,
pressurizers, primary and secondary piping, valves and pumps, spent fuel and
other nuclear fuel and nuclear material storage and shipping, nuclear waste
containers and related systems, audio/visual systems, steam generator tube
inspection systems, repair, modification and stabilization systems, tube
plugging and tube removal systems.

 

  (c). Nuclear fuel and nuclear fuel components, including enrichment and any
related components, assembly, nuclear fuel plant processes, manufacturing
systems and processes and systems for the chemical processing of radiological
materials, fuel core and fuel bearing precision components, fuel powder,
sources, targets, targets for medical isotope production and industrial isotope
production, targets for research and analysis in research reactors, graphite
reflectors and control rods, poisons and other special nuclear materials for
development and manufacturing of fuel components for pebble bed and other
reactors.

 

  (d). Electro-mechanical devices related to or used in commercial, research,
government, military and other nuclear facilities, reactors or vessels and
associated subsystems, equipment and components thereof.

 

  (e). Advanced power systems for space applications and associated subsystems,
equipment and components thereof.

 

  (f). Nuclear and non-nuclear propulsion systems for naval (U.S. and foreign)
submarines and aircraft carriers and associated subsystems, equipment and
components thereof, including all aftermarket, replacement and repair parts,
components and equipment for existing naval submarines and aircraft carriers.



--------------------------------------------------------------------------------

  (g). Nuclear propulsion systems for naval (U.S. and foreign) vessels other
than submarines and aircraft carriers and associated subsystems, equipment and
components thereof, including aftermarket, replacement and repair parts,
components and equipment for such existing vessels.

 

  (h). Single crystal composite and ceramic materials for use in nuclear,
defense, space and aerospace applications and subsystems, equipment and
components thereof

 

  (i). High energy physics equipment, including electro-magnetic storage
devices, power conversion and conditioning systems, superconducting materials
and plasma energy systems, and, in each case, subsystems and components thereof,
excluding energy storage systems that store kinetic energy using a rotating mass
with low friction losses and deliver the stored energy via power electronics
that convert kinetic to electrical energy using electrical equipment typical for
that type of service.

 

  (j). Ordnance components, subsystems and components thereof.

 

  (k). Unfired heat exchangers where the applicable heat source energy input is
derived from the release and/or use of nuclear energy or support subsystems,
equipment or components thereof, including pressure parts, cleaning systems,
valves, controls or diagnostics.

 

  (l). Wastewater treatment systems that process wastewater derived from the
release and/or use of nuclear energy and subsystems, equipment and components
thereof

 

  (m). Emission control systems related to nuclear fuel manufacture or
fabrication, storage of nuclear materials and waste and nuclear powered systems
and subsystems, equipment and components thereof.

 

2. Chemical and physical processing, storage and decontamination of and other
management, operations, safety, security, emergency management, remediation and
technical services related to radiological materials (including highly enriched
uranium, low enriched uranium, natural uranium, fissile material and transuranic
material), including receipt, storage, inspection, characterization,
dissolution, recovery and purification, downblending, recycling, scrap recovery
and processing and related research, development, engineering and analysis.

 

3. Developing and providing services related to security (including direct
security services as well as training, consulting and similar services) for new
or existing commercial, research, government, military and other facilities or
vessels, including tactical security, security training, IT security,
development of security processes, fitness for duty and government compliance
(both contractual compliance) and in connection with NRC or other applicable
licensing requirements.

 

4.

Provide facility operation and maintenance services, including production and
program management, maintenance (including maintenance and service of fossil
fired and renewable power generation systems performed as part of overall
facility operation and management contracts), operation, environmental health
and safety, security, emergency management, wastewater treatment, remediation
and abatement, decontamination and decommissioning material storage and
disposition and other related technical services, to domestic or foreign
agencies (including but not limited to NNSA, NASA, DOD, DOE as well as United
Kingdom NDA or MOD sites) and commercial entities related to critical
infrastructure, nuclear, non-nuclear and biological activities such as nuclear
operations of reactors and reactor facilities, laboratory (including national
laboratories) and other facility operations, weapons production, refurbishment,
storage and stockpile management, component



--------------------------------------------------------------------------------

  (including centrifuge) manufacturing, medical and industrial isotope
development and manufacture, and Chemical Laboratory Analysis Capability by SEM,
Mass Spectrometer and similar equipment, excluding the provision of the
foregoing services for solely standalone power generation facilities fired with
combustible fossil fuels, biomass or municipal solid waste or concentrated solar
energy through tower based solar thermal conversion systems For the avoidance of
doubt, the foregoing does not include the design, manufacture, installation,
supply, sale and supply of hardware, including entire systems, within the SpinCo
Core Field (including, without limitation, the systems set forth in SpinCo Core
Field 2(k), 2(l), 2(m) and 2(n)) to domestic or foreign agencies or commercial
entities.

For the avoidance of doubt, the following are not included in the SpinCo Core
Field or the RemainCo Core Field:

Design, development, research, engineering, procurement, fabrication, analysis,
manufacture, construction, installation, supply, marketing, sale, lease, rent,
commissioning, training, delivery, inspection, testing of, support, operations,
inspection, maintenance, upgrade, repair, refurbishment, rebuilding,
replacement, modification, repowering/fuel switching, relocation, localization,
or other services, including project management, construction project management
or consultation, plant, system or component licensing, siting support or
consultation, environmental, safety, health, laboratory analysis, engineering
studies, field engineering services, nondestructive testing, evaluation or
analytical services, metallographic analysis, consulting services,
troubleshooting, failure analysis, cleaning, upgrading, tooling, or
decommissioning related to the following:

 

  (a). Un-fired heat exchangers other than those identified in SpinCo Core Field
2(e) or unfired heat exchangers where the applicable heat source energy input is
derived from the release and/or use of nuclear energy, and support subsystems,
equipment and components thereof, including pressure parts, cleaning systems,
valves, controls, diagnostics, repair equipment and services.

 

  (b). Production of hydrogen by other high temperature processes.

 

  (c). Non-nuclear propulsion systems for naval (U.S. and foreign) vessels other
than submarines and aircraft carriers, and associated subsystems equipment and
components thereof, including aftermarket, replacement and repair parts,
components and equipment for such existing vessels.

 

  (d). Non-naval (i.e., commercial marine) propulsion systems and associated
subsystems, equipment and components thereof, including aftermarket, replacement
and repair parts, components and equipment for existing systems.



--------------------------------------------------------------------------------

Schedule 1.1(i)

Specific RemainCo Field; Specific SpinCo Field

“Specific SpinCo Field” means the design, development, research, engineering,
procurement, fabrication, analysis, manufacture, construction, installation,
supply, marketing, sale, lease, rent, commissioning, training, delivery,
inspection, testing of, support, operations, inspection, maintenance, upgrade,
repair, refurbishment, rebuilding, replacement, modification, repowering/fuel
switching, relocation, localization, or other services, including project
management, construction project management or consultation, plant, system or
component licensing, siting support or consultation, environmental, safety,
health, laboratory analysis, engineering studies, field engineering services,
nondestructive testing, evaluation or analytical services, metallographic
analysis, consulting services, troubleshooting, failure analysis, cleaning,
upgrading, tooling, or decommissioning, related to heat exchangers specifically
for tower-based solar thermal conversion systems enabled by solar energy and
support subsystems, equipment or components thereof, including pressure parts,
cleaning systems, valves, controls or diagnostics.

“Specific RemainCo Field” means the design, development, research, engineering,
procurement, fabrication, analysis, manufacture, construction, installation,
supply, marketing, sale, lease, rent, commissioning, training, delivery,
inspection, testing of, support, operations, inspection, maintenance, upgrade,
repair, refurbishment, rebuilding, replacement, modification, repowering/fuel
switching, relocation, localization, or other services, including project
management, construction project management or consultation, plant, system or
component licensing, siting support or consultation, environmental, safety,
health, laboratory analysis, engineering studies, field engineering services,
nondestructive testing, evaluation or analytical services, metallographic
analysis, consulting services, troubleshooting, failure analysis, cleaning,
upgrading, tooling, or decommissioning, related to:

 

  (a). Nuclear facilities and nuclear reactor plants, nuclear reactor systems,
nuclear reactors, including all thermal reactors (including all heavy-water and
light-water reactors), all water cooled reactors, all liquid metal cooled
reactors (including sodium cooled reactors), gas cooled reactors (including
helium, carbon dioxide and nitrogen) and molten salt reactors, breeder reactors,
traveling wave reactors, high temperature reactors, small modular nuclear
reactors, medical isotope reactors and components thereof and all Generation I,
Generation II, Generation III and all advanced reactors, including and
Generation IV reactors and iterations thereof regardless of design, and hybrid
power generation systems and associated equipment where renewable energy sources
are combined with a nuclear primary energy source.

 

  (b).

Support systems and subsystems, equipment and components of nuclear systems and
nuclear reactors, including, reactor coolant systems, reactor protection,
control and instrumentation systems, reactor auxiliary and safety systems,
balance of plant systems, reactor vessel closure heads, reactor and other
pressure vessels and internals, reactor coolant pumps, stators and motors,
reactor fuel channels, feeders and related components, steam generators, reactor
control rod drive mechanisms and other reactor electro-mechanical equipment and
controls therefore, specialized tooling and inspection systems,



--------------------------------------------------------------------------------

  heat exchangers, pressurizers, primary and secondary piping, valves and pumps,
spent fuel and other nuclear fuel and nuclear material storage and shipping,
nuclear waste containers and related systems, audio/visual systems, steam
generator tube inspection systems, repair, modification and stabilization
systems, tube plugging and tube removal systems.

 

  (c). Nuclear fuel and nuclear fuel components, including enrichment and any
related components, assembly, nuclear fuel plant processes, manufacturing
systems and processes and systems for the chemical processing of radiological
materials, fuel core and fuel bearing precision components, fuel powder,
sources, targets, targets for medical isotope production and industrial isotope
production, targets for research and analysis in research reactors, graphite
reflectors and control rods, poisons and other special nuclear materials for
development and manufacturing of fuel components for pebble bed and other
reactors.

 

  (d). Naval nuclear propulsion systems and associated subsystems, equipment and
components thereof, including aftermarket, replacement and repair parts,
components and equipment for existing systems.



--------------------------------------------------------------------------------

The company agrees to furnish supplementally a copy of any omitted exhibit or
schedule to the Commission upon request.